Citation Nr: 0419253	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, 
on appeal from the initial award of service connection for 
bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for skin disorders 
claimed as sun sensitivity, tinea pedis, tinea cruris, and 
rashes on feet, thighs, hands, and fingers, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
claimed as sores in the mouth on a direct basis or 
alternatively as a disability due to undiagnosed illness.

4.  Entitlement to service connection for heartburn on a 
direct basis or alternatively as a disability due to 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by respiratory symptoms including cough and 
shortness of breath on a direct basis or alternatively as a 
disability due to undiagnosed illness.

6.  Entitlement to service connection for a sinus or rhinitis 
disorder on a direct basis or alternatively as a disability 
due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by dizziness on a direct basis or alternatively as 
a disability due to undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by a diminished sense of smell, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by a diminished sense of taste, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by uncontrolled spastic movements of all muscle 
groups, on a direct basis or alternatively as a disability 
due to undiagnosed illness.

11.  Entitlement to service connection for a disability 
manifested by soreness of multiple muscles and joints, 
including of the low back, on a direct basis or alternatively 
as a disability due to undiagnosed illness.

12.  Entitlement to service connection for a disability 
manifested by throat irritation, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

13.  Entitlement to service connection for a disability 
manifested by a bony growth of the left knee, on a direct 
basis or alternatively as a disability due to undiagnosed 
illness.

14.  Entitlement to service connection for residuals of 
tuberculin skin test, on a direct basis or alternatively as a 
disability due to undiagnosed illness.

15.  Entitlement to service connection for a disability 
manifested by headaches and blepharospasm, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

16.  Entitlement to service connection for a disability 
manifested by sore spots on the head, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

17.  Entitlement to service connection for a disability 
manifested by numbness of the feet, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

18.  Entitlement to service connection for residuals of 
exposure to depleted uranium.

19.  Entitlement to service connection for residuals of 
exposure to microwave radiation.

20.  Entitlement to service connection for hypertension on a 
direct basis or alternatively as a disability due to 
undiagnosed illness.

21.  Entitlement to service connection for a disability 
manifested by swollen glands of the neck, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

22.  Entitlement to service connection for a disability 
manifested by nighttime paralysis, on a direct basis or 
alternatively as a disability due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1990 to February 
1992, with approximately five months' duty in Southwest Asia.

This appeal is from October 1993, May and November 1994, 
rating decisions of the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO), and September 
1995 and November 1997 rating decisions of the Nashville, 
Tennessee, RO.

In a decision of March 2003, the Board of Veterans' Appeals 
(Board) decided issues two through 21, (as listed on the 
title page of this decision), denying service connection on 
all claims at issue, and deferred action on issue one pending 
the Board's development of additional evidence.  The Board 
notified the veteran of the necessary development and of its 
plan to issue a separate decision upon completion of the 
necessary development.

In August 2003, the Board remanded the issue of pes planus 
with fasciitis, because binding judicial precedent had 
invalidated the regulation authorizing action the Board had 
taken to develop evidence on that issue.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (BVA may develop evidence at its initiative, 
but may not review the evidence without prior review by the 
agency of original jurisdiction, unless the appellant waives 
the right to initial review of such evidence by the AOJ).  In 
January 2004, the Board again remanded the pes planus issue 
for development, because the Board had received evidence on 
which it could not take action, and VA had taken no action in 
response to the prior remand.

The veteran appealed from the Board's March 2003 denial of 
certain of the claims at issue.  The veteran and the 
Secretary of Veterans Affairs filed a Joint Motion for 
Partial Remand (joint motion or JM) with the United States 
Court of Appeals for Veterans Claims (Court).  In April 2004, 
the Court granted the joint motion.  The case is again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination of the feet in May 1999, the veteran 
reported that his feet had interfered with current and past 
employment.  Pain on manipulation of flat feet is one of 
several rating criteria.  Regulation and judicial precedent 
provides for consideration of painful motion in rating 
orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, 
information regarding the affect of the veteran's feet on his 
performance at work could be evidence pertinent to the 
schedular rating of his disability of the feet.  
Additionally, the evidence could inform a determination of 
entitlement to extra-schedular rating of his feet, 38 C.F.R. 
§ 3.321 (b)(1) (2003).  In January 2004, subsequent to the 
Board's January 2004 remand in this issue, the Appeals 
Management Center provided to the Board the veteran's 
response to VA's January 2004 request for information and 
authorization to obtain evidence.  No development has ensued 
in response to the information the veteran provided.

Regarding the service connection claims at issue, the parties 
to the joint motion agreed, "that the case should be 
remanded for the Board to provide adequate reasons or bases 
regarding the requirements set forth in the VA's amended duty 
to notify statute and regulations."  JM 2.  Discussing the 
requirements of the Board's statement of reasons and bases, 
the joint, motion quoting Fleshman v. Brown, 9 Vet. App. 548, 
552 (1992), noted that "[t]he statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by this 
Court."

The joint motion stated that the Board had not provided 
adequate reasons and bases for how particular documents of 
record "notified the appellant of who was responsible for 
the evidence necessary to substantiate his claim."  JM 5.  
The joint motion also stated, however, "Review of those 
particular documents further indicated that Appellant was not 
advised of the evidence necessary to substantiate his claims 
or about which evidence he would be responsible for providing 
and which evidence the Secretary would seek to obtain."

The Board can only conclude that the parties have agreed that 
the particular documents that the Board found discharged VA's 
notice duties under the VCAA did not provide such notice.  
Consequently, it will be impossible to state reasons or bases 
for concluding, "how those documents specifically notified 
Appellant of who was responsible for obtaining the evidence 
necessary to substantiate his claims."  JM 5.  The factual 
finding and legal conclusion inherent in the joint motion's 
"review of those particular documents," reveals that the 
gravamen of the joint motion is that the Board must remand 
the case to afford VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Request information about the dates 
of the veteran's employment, whether the 
veteran lost time from work because of 
disability of his feet, and whether the 
veteran's feet were or contributed to the 
reason for his termination of employment 
from Cingular Wireless, Inc., Human 
Resources Director, 850 Pear Orchard Rd. 
Suite 200, Ridgeland, MS 39157, from the 
person indicated in the veteran's letter 
of June 30, 2003.

2.  For each of the service connection 
issue in this case, provide the veteran 
notice of the information and evidence 
necessary to substantiate each claim and 
of which information and evidence, if 
any, the veteran must provide and of 
which information and evidence, if any, 
VA will seek to obtain.  38 U.S.C.A. 
§§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must convey: 

(1) the information and evidence 
not of record that is necessary 
to substantiate the claim; 

(2) the information and evidence 
that the VA will seek to provide; 

(3) the information and evidence 
that the claimant is expected to 
provide; and 

(4) notice that the claimant is 
to provide any evidence in his or 
her possession that pertains to 
the claim, or something to, the 
effect that the claimant should 
"give us everything you've got 
pertaining to your claim (s)". 
This new "fourth element" of the 
notice requirement comes from the 
language of 38 C.F.R. § 
3.159(b)(1).

3.  Afford the veteran any assistance 
necessary as a result of implementing 
instruction 2.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

4.  Readjudicate all of the claims at 
issue.  If any remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




